        Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 1 of 6




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


In the Matter of the Federal Bureau of Prisons’
Execution Protocol Cases,

LEAD CASE: Roane et al. v. Barr

THIS DOCUMENT RELATES TO:                                  Case No. 19-mc-0145 (TSC)

Lee v. Barr et al., No. 19-cv-2559

Purkey v. Barr et al., No. 19-cv-3214

Nelson v. Barr et al., No. 20-cv-557


                   PLAINTIFFS’ REPLY IN SUPPORT OF MOTION
                 FOR EXPEDITED HEARING WITH LIVE TESTIMONY

       Plaintiffs Dustin Honken, Daniel Lee, Keith Nelson, and Wesley Purkey (collectively

“Plaintiffs”) respectfully submit this reply in further support of their motion (the “Motion”) for

an expedited hearing (Dkt. #106), with live testimony from expert witnesses, on Plaintiffs’

motion for a preliminary injunction (the “PI Motion”).

                                           Argument

       Defendants rely on three arguments in their opposition, none of which provides any basis

for the denial of the Motion.

       First, Defendants contend that Plaintiffs’ expert declarations were “improperly

submitted” because this case involves only a review of agency action under the Administrative

Procedure Act (“APA”). Defendants assert that any evidence post-dating the July 2019 issuance

of the Protocol—including the live testimony of experts—should not be admitted. Opp. 1-2.

This case, however, involves more than Plaintiffs’ APA claims, and the expert testimony also

relates to the claims alleging violations of the Eighth Amendment. Defendants admit as much,



                                                  1
        Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 2 of 6




noting that Plaintiffs have submitted expert testimony to support their Eighth Amendment

claims. Id. at 2. Moreover, Defendants themselves rely on the expert testimony of Joseph

Antognini, M.D., dated June 25, 2020, in opposition to Plaintiffs’ Eighth Amendment claims. It

cannot be the case that Plaintiffs’ experts are barred, but Dr. Antognini’s testimony on the same

issue must be accepted. Finally, Defendants’ argument against the admissibility of post-July

2019 evidence is further undercut by the fact that the Administrative Record contains several

documents that were created after the Protocol was issued in July 2019, Dkt. #97. Thus, the

expert testimony is appropriate and the Court should permit live witnesses.

       Second, Defendants suggest that live testimony is unnecessary because the expert witness

declarations total more than 120 pages. Opp. 2. As an initial matter, Defendants do not cite any

case law to support their claim that the length of the declarations is relevant to, let alone

dispositive of, whether to hold a live hearing. But if anything, the length of the declarations

demonstrates the extent to which there are significant problems with the 2019 Protocol and the

depth of scientific material and information that is relevant to the PI motion. Plaintiffs have the

burden of proof; live testimony will allow Plaintiffs to ensure the Court has all of the necessary

information to understand why Plaintiffs are likely to succeed on the merits. Moreover, because

the declarations provide context and support, the live testimony will highlight only the most

important aspects of the experts’ opinions.      Also, live testimony will give the Court the

opportunity to ask any questions that it might have on any of the experts’ opinions. To the extent

there is any concern about the number of witnesses or the duration of the testimony, Plaintiffs

anticipate calling only one or two witnesses and will present the evidence as efficiently as

possible.




                                                2
        Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 3 of 6




       Third, Defendants maintain that a hearing is not necessary because, even crediting the

experts’ opinions, Plaintiffs are not likely to succeed on their APA or Eighth Amendment claims.

See Opp. 2-3. In other words, Defendants assert that Plaintiffs have not submitted sufficient

evidence in support of their claims while simultaneously seeking to prevent Plaintiffs from

supporting their case with additional information submitted via live testimony. But the point of a

hearing is to allow Plaintiffs to make a full evidentiary record on their likelihood of success. As

demonstrated in the accompanying reply in support of the PI Motion, Plaintiffs have presented

ample evidence and case law in support of their claims. A hearing with live witnesses would

afford Plaintiffs an opportunity to further flesh out this evidence. With respect to Defendants’

last argument that “Plaintiffs’ experts rely only on dated materials that do not speak to the

precise issue,” id., Plaintiffs have shown in their reply brief and through the supplemental

declaration of Gail Van Norman, M.D., that the expert testimony is current and goes directly to

the issues before the Court.



                                           Conclusion

       For the foregoing reasons, Plaintiffs respectfully request that the Court grant an expedited

hearing and allow the parties to present live testimony from expert witnesses on medical issues,

including through the use of video teleconferencing in accordance with the Court’s standing

order of March 30, 2020.




                                                3
        Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 4 of 6




Dated: June 29, 2020                      /s/ Alan E. Schoenfeld
                                          Alan E. Schoenfeld (admitted pro hac vice)
                                          Ryan M. Chabot (admitted pro hac vice)
                                          Wilmer Cutler Pickering Hale and Dorr LLP
                                          7 World Trade Center
                                          250 Greenwich Street
                                          New York, New York 10007
                                          (212) 230-8800
                                          Alan.Schoenfeld@WilmerHale.com
                                          Ryan.Chabot@WilmerHale.com

                                          Andres C. Salinas (DC Bar No. 156118)
                                          Wilmer Cutler Pickering Hale and Dorr LLP
                                          1875 Pennsylvania Avenue NW
                                          Washington, DC 20006
                                          (202) 663-6289
                                          Andres.Salinas@WilmerHale.com

                                          Counsel for Plaintiff Wesley Purkey

                                          /s/ Jon Jeffress
                                          Jon Jeffress
                                          KaiserDillon PLLC
                                          1099 14th Street NW
                                          8th Floor West
                                          Washington, DC 20005
                                          (202) 640-2850
                                          jjeffress@kaiserdillon.com


                                          Timothy Kane, Assistant Federal Defender
                                          Shawn Nolan, Chief, Capital Habeas Unit
                                          Federal Community Defender Office,
                                            E.D. Pa.
                                          601 Walnut Street, Suite 545 West
                                          Philadelphia, PA 19106
                                          (215) 928-0520
                                          timothy_kane@fd.org
                                          shawn_nolan@fd.org

                                          Counsel for Plaintiff-Intervenor Dustin Lee
                                          Honken




                                      4
Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 5 of 6




                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  390 Madison Avenue
                                  New York, NY 10017
                                  (212) 918-3000
                                  (212) 918-3100 (fax)
                                  pieter.vantol@hoganlovells.com

                                  David S. Victorson (Bar No. 1027025)
                                  Kathryn Marshall Ali (Bar No. 994633)
                                  Danielle Stempel* (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  555 13th Street NW
                                  Washington, DC 20004
                                  (202) 637-5600
                                  (202) 637-5910 (fax)
                                  david.victorson@hoganlovells.com
                                  kathryn.ali@hoganlovells.com
                                  danielle.stempel@hoganlovells.com
                                  *
                                   Admitted only in Maryland; practice
                                  supervised by principals admitted in D.C.

                                  Counsel for Plaintiff Daniel Lewis Lee

                                  /s/ Kathryn L. Clune
                                  Kathryn L. Clune
                                  Crowell & Moring LLP
                                  1001 Pennsylvania Avenue NW
                                  Washington D.C. 20004-2595
                                  (202) 624-2705
                                  kclune@crowell.com

                                  Harry P. Cohen (pro hac vice pending)
                                  Michael K. Robles (pro hac vice pending)
                                  James K. Stronski (pro hac vice pending)
                                  Crowell & Moring LLP
                                  590 Madison Avenue
                                  New York, NY 10022
                                  (212) 223-4000
                                  (212) 223-4134 (fax)
                                  hcohen@crowell.com
                                  mrobles@crowell.com
                                  jstronski@crowell.com




                              5
Case 1:19-mc-00145-TSC Document 119 Filed 06/29/20 Page 6 of 6




                                  Jon M. Sands
                                  Dale A. Baich
                                  Jennifer M. Moreno
                                  Federal Public Defender
                                  District of Arizona
                                  850 West Adams Street, Suite 201
                                  Phoenix, Arizona 85007
                                  (602) 382-2816
                                  (602) 889-3960 (fax)
                                  jon_sands@fd.org
                                  dale_baich@fd.org
                                  jennifer_moreno@fd.org

                                  Counsel for Plaintiff Keith Nelson




                              6
